Citation Nr: 1625562	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as due to exposure to asbestos and/or herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1962 to April 1968, including combat service in Vietnam, and in the U.S. Navy from September 1972 to September 1984.  He was the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.  The Veteran died in May 1993 and the appellant is his surviving spouse.

Although the AOJ has certified this matter as deriving from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for cause of death, as will be discussed below, such appeal stems from her original claim for service connection received in May 1993.      

In this regard, such original claim was denied in a July 1993 rating decision.  At such time, the RO considered the Veteran's service treatment records and death certificate.  The appellant did not appeal such decision.  Rather, in August 1997, she filed an application to reopen such claim.  In connection with her application, she submitted additional service treatment records and service personnel records.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(c) (2015), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the documents submitted by the appellant in 1997 included service treatment records, which were not of record in 1993 and document treatment for chest pain and congestion.  Therefore, 38 C.F.R. § 3.156(c) applies in this case.  

Consequently, the claim was reviewed de novo in a February 1998 rating decision; however, the RO again denied service connection for the cause of the Veteran's death.  Thereafter, the appellant entered a notice of disagreement as to such denial in March 1998.  However, a statement of the case was not issued until December 2013.  In this regard, the record reflects that the appellant continued to file applications to reopen such previously denied claim, which was repeatedly denied by the RO in February 2009, December 2010, February 2012, and March 2013.  As the appellant entered another notice of disagreement as to the March 2013 rating decision, a statement of the case was ultimately issued in December 2013.  Thereafter, she perfected her appeal in January 2014.  Consequently, based on foregoing history, the Board finds that this matter is on appeal from the February 1998 rating decision and stems from the appellant's original May 1993 claim. 

In April 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the undersigned held the record open 30 days for the receipt of additional evidence.  Thereafter, in June 2016, the appellant submitted additional evidence and her representative waived Agency of Original Jurisdiction (AOJ) consideration of it.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran's death certificate reflects that he died in May 1993 due to metastatic adenocarcinoma of an unknown etiology.  No additional conditions were listed.   The appellant contends that the Veteran's cause of death is related to his military service, to include exposure to asbestos and/or herbicides.  In this regard, she alleges that the Veteran's primary cancer site was the prostate or the lungs, as opposed to the pancreas.  The appellant further testified that the Veteran had symptoms of a cough while on active duty, which continued to the time of his death, and was exposed to various toxins consistent with his duties in the engine room on ships.  Therefore, she also claims that the Veteran's cause of death is directly related to his military service. 

In a February 2013 VA medical opinion, the reviewing physician opined that, based on the available information, to a reasonable degree of medical certainty, it was more likely as not that the Veteran's primary cancer site was the pancreas.  In this regard, she noted that the Veteran's clinical history was most consistent with pancreatic cancer due to primary presenting complaints of abdominal pain with pancreatitis and significant weight loss.  The examiner further found that it was less likely as not that the Veteran had interstitial lung disease due to an environmental exposure such as asbestos.  Rather, the interstitial changes on chest X-ray were more likely as not due to lymphangitis/emboli spread of cancer and/or pulmonary edema.  There was no medical evidence to support a diagnosis of asbestosis since there was no chest X-ray documentation of findings consistent with asbestos exposure, such as pleural plaques which are a hallmark of asbestos exposure, whereas it is unusual in other interstitial lung disorders.  Finally, the examiner found that it was less likely as not that the Veteran had a diagnosis of prostate cancer as the hematologist/oncologist documented that such a diagnosis was unlikely.  

On a review of the record, the Board sees that the comment regarding the fact that a diagnosis of prostate cancer was unlikely was made on May 10, 1993 (see hospital records dating from May 9 through 14, 1993); however, a subsequent entry on May 13, 1993, advises "metastatic lung disease with 1° [primary] suspected [as] prostate ? adeno ca[ncer]."  See also in-patient biopsy/cytology records dated May 12, 1993, which advises "[t]he primary site cannot be determined from this biopsy. Possible sites include lung and prostate"; and a May 10, 1993, hospital entry that informs "voided dark amber urine."  Consequently, the Board finds that an addendum opinion is necessary to address such additional findings.

Furthermore, the examiner did not offer an opinion as to whether the Veteran's fatal cancer, regardless of the primary site, was directly related to his acknowledged in-service exposure to asbestos and/or herbicides.  Additionally, at her April 2016 Board hearing, the appellant advanced a new theory of entitlement, i.e., that the Veteran's cause of death was directly related to his military service, to include exposure to various toxins consistent with his duties in the engine room on ships.  While the February 2013 VA examiner indicated that it was less likely as not that the Veteran had interstitial lung disease due to an environmental exposure such as asbestos, she did not address any other possible toxins, or consider the appellant's testimony regarding complaints during and since service.  In this regard, service treatment records document treatment for chest pain, congestion and shortness of breath.  Furthermore, no opinion regarding whether the Veteran's service-connected disabilities of mechanical low back pain, brain aneurysm, and/or bilateral hearing loss caused or contributed to his cause of death has been obtained.  Consequently, an addendum opinion is necessary to address such aspects of the appellant's claim.

Finally, the Board notes that, in support of her claim, the appellant submitted a medical opinion in June 2016 in which a physician indicated that, upon a review of the available information as to the Veteran's death and medical history, he was unable to conclude that his metastatic adenocarcinoma had its primary lesion in his lungs or pancreas, or if he possibly had two primary lesions.  However, as such opinion is not definitive, the Board cannot rely on it in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the opinion in February 2013.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.   

Following a review of the record, to include the appellant's testimony at the April 2016 Board hearing wherein she advanced her theories of entitlement, the examiner is requested to address the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the primary site of the Veteran's fatal metastatic adenocarcinoma was either the prostate or the lungs?  

In formulating the requested opinion, the examiner is asked to comment on service treatment records that document complaints and treatment referable to chest pain, congestion, and shortness of breath, and VA hospital records dated in May, 1993, particularly:

o a May 10, 1993, VA hospital entry, which informs "voided dark amber urine."
o VA biopsy/cytology records dated May 12, 1993, which advise "Diagnosis: Adenocarcinoma. Comment: The primary site cannot be determined from this biopsy. Possible sites include lung and prostate." 
o a May 13, 1993, hospital entry, which advises "metastatic lung disease with 1° [primary] suspected [as] prostate ? adeno ca[ncer]."  

(B)  Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's cause of death, to include consideration of metastatic adenocarcinoma regardless of the primary site, is related to any aspect of his service, to include his acknowledged in-service exposure to asbestos and/or herbicides, and/or other possible toxins consistent with his duties in the engine room on ships?  

In formulating the requested opinion, the examiner is asked to comment on service treatment records that document complaints and treatment referable to chest pain, congestion and shortness of breath, and the appellant's testimony that the Veteran developed a cough in service that continued to the time of his death.

(C)  Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's service-connected disabilities of mechanical low back pain, brain aneurysm, and/or bilateral hearing loss cased or substantially or materially contributed to his death?

A rationale for any opinion offered must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

